 
AGREEMENT


This AGREEMENT (this “Agreement”) is made as of December ___, 2011, by and
between WORKSTREAM INC., a Canadian corporation (the “Company”), and the
investor listed on the signature page hereto (the “Investor”).  The Company and
the Investor are sometimes hereinafter referred to collectively as the “Parties”
and individually as a “Party.”  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in that certain Third
Amended and Restated Registration Rights Agreement dated as of August 13, 2010,
as it may be amended, by and among the Company, the Investor and the other
parties thereto (the “Registration Rights Agreement”).


RECITALS


WHEREAS, pursuant to the Registration Rights Agreement, the Company has granted
certain registration rights to the Investor upon the occurrence of certain
specified events; and


WHEREAS, the Company intends to (a) delist its Common Shares from the OTC
Bulletin Board quotation system and (b) deregister its Common Shares under the
Securities Exchange Act of 1934 (collectively, the “Going Dark Transaction”).


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged by the Parties hereto, and
intending to be legally bound, the Parties hereto hereby agree as follows:


1. Subject to the terms and conditions set forth herein, notwithstanding the
rights and obligations of the Parties set forth in the Registration Rights
Agreement, the Investor hereby agrees that during the period commencing with the
filing of a Form 15 with the SEC in connection with the Going Dark Transaction
and ending on the earliest to occur of (i) January 15, 2014, (ii) ninety (90)
days after any of the Company’s securities are listed on any securities
exchange, over-the-counter market or any quotation system other than the “Pink
Sheets,” (iii) the first date on which the Company grants registration rights to
any Person with respect to any Company securities that may be exercised, or that
provide for filing of any registration statement with respect to such
securities, prior to the earlier of the dates set forth in subsection (i) or
(ii) above and (iv) the first date on which the Company amends, modifies, waives
compliance with or terminates, revokes or rescinds in any manner or respect (or
takes any action, or permits any action to be taken (whether through the
Company’s inaction or otherwise), that has a similar effect to any of the
foregoing) any provision of any of the Other Agreements (as defined below) (the
“Going Dark Period”):


(a)  the Investor will not exercise its right to require registration of its
Registrable Securities pursuant to Section 2 of the Registration Rights
Agreement (other than under Section 2(g) thereof); and


(b)  other than Section 2(g) of the Registration Rights Agreement, the Company
will not be required to comply with any of the obligations set forth in the
Registration
 
 
 

--------------------------------------------------------------------------------

 
 
Rights Agreement, including but not limited to those set forth under Sections 2,
3, 6, 7 and 8 of the Registration Rights Agreement.


2.  Notwithstanding anything contained in Section 1 of this Agreement to the
contrary, the Company acknowledges and agrees that (a) the Company shall comply
with all of its obligations under Section 2(g) of the Registration Rights
Agreement, and the Investor shall have the rights thereunder, at all times as if
the phrase “at any time during the period in which a Registration Statement is
required to be kept effective” was deleted from the first sentence of Section
2(g) thereof and (b) during the Going Dark Period, no registration statement
relating to any securities of the Company (or any securities acquired in
exchange for, or in replacement of, any of the Company’s securities) may be
declared effective prior to the effectiveness of any Registration Statement
unless such registration statement covers all of the Investor’s Registrable
Securities.


3.  The Company hereby represents and warrants that the Persons listed on
Exhibit A hereto are the only Persons having registration rights with respect to
any of the Company’s securities as of the date hereof pursuant to any agreement,
understanding or other arrangement with the Company.  This Agreement shall be
effective only upon the execution of agreements by the Company and each of the
Persons listed on Exhibit A hereto containing the identical substantive terms as
this Agreement (such other agreements are referred to herein as the “Other
Agreements”).


4.  The Company covenants and agrees to provide the Investor with a true and
complete copy of the financial statements of the Company (whether audited or
unaudited) for each of its quarterly and annual fiscal periods promptly
following the preparation of such financial statements, but in any event not
later than forty-five (45) days following the close of any fiscal quarter or
ninety (90) days following the close of any fiscal year, to the extent and only
to the extent that such financial statements are not publicly filed with the
SEC; provided, however, that the Company reserves the right to withhold any
information contained in the financial statements if such information contains
confidential information about the Company that, if disclosed, could adversely
affect the business or competitive position of the Company.  All such financial
statements shall fairly present in all material respects the financial condition
and operating results of the Company as of the dates, and for the periods,
indicated therein. The Company expressly acknowledges and agrees that the
Investor shall not have any duty of confidentiality or any other duty with
respect to any of such financial statements or any of the information contained
therein and that the Investor may provide and/or disclose any or all of such
financial statements or any or all of the information contained therein to any
Person (including, without limitation, in connection with any transfer, sale or
assignment of any securities of the Company held by the Investor).


5.  Except as provided herein, the terms and provisions of the Registration
Rights Agreement shall remain in full force and effect.


6.  This Agreement supersedes all other prior oral or written agreements between
the Investor and the Company solely with respect to the specific matters
contained herein, and this
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement contains the entire understanding of the Parties solely with respect
to the specific matters covered herein.


7.  This Agreement may be executed in two or more counterparts (including by
facsimile), all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party.




[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is entered into as of the date first set
forth above.



 
THE COMPANY:
     
WORKSTREAM INC.
         
By:______________________________________
 
Name:
 
Title:
         
THE INVESTOR:
 
[NAME OF INVESTORS]
         
By:______________________________________
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




CCM Master Qualified Fund, Ltd.


Magnetar Capital Master Fund, Ltd


First Advantage Offshore Services, Private Limited
 